               Case 18-10512-KBO              Doc 2379        Filed 03/17/21       Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :   Chapter 11
In re:                                                         :
                                                               :   Case No. 18-10512 (KBO)
Zohar III, Corp., et al., 1                                    :
                                                               :   Jointly Administered
                                                               :
                  Debtors.                                     :   Re: Docket Nos. 2248, 2307, 2365, 2366
---------------------------------------------------------------x


                   FEE EXAMINER’S FINAL REPORT REGARDING ELEVENTH
                          INTERIM FEE APPLICATION REQUEST OF
                        YOUNG CONAWAY STARGATT & TAYLOR, LLP


Direct Fee Review LLC (“DFR”), appointed and employed as the Fee Examiner in the above-

captioned bankruptcy proceedings and acting in its capacity regarding the Eleventh Interim Fee

Application Request of Young Conaway Stargatt & Taylor, LLP (the “Firm”) for compensation

for services rendered and reimbursement of expenses as Attorneys for the Debtors for the

compensation period from December 1, 2020 through February 28, 2021 (“Fee Application”)

seeking approval of fees in the amount of $2,494,354.50 and the reimbursement of expenses in

the amount of $191,058.79, submits its final report.


                                               BACKGROUND

    1. In performance of audit procedures and in preparation of this report designed to quantify

        and present factual data relevant to the requested fees, disbursements and expenses

        contained herein, DFR reviewed the monthly fee statements and the Applications,

1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
Square, c/o FTI Consulting, Inc., New York, NY 10036.
         Case 18-10512-KBO         Doc 2379     Filed 03/17/21     Page 2 of 9




   including each of the billing and expense entries listed in the exhibits to the monthly

   statements, for compliance with 11 U.S.C. § 330, Rule 2016-2 of the Local Rules of the

   United States Bankruptcy Court for the District of Delaware, as amended February 1,

   2021 (“Local Rules”), the United States Trustee Guidelines for Reviewing Applications

   for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, issued

   June 11, 2013 (“Guidelines”).


2. DFR did not prepare informal memos related to monthly fee applications of the Firm. We

   included our questions and issues in an initial report. We have included all responses and

   any recommended resolutions in this final report.


                                    DISCUSSION

3. For the compensation period of December 1, 2020 through February 28, 2021 the Firm

   submitted monthly fee applications in the amount of $2,494,354.50 as actual, reasonable

   and necessary fees and for expense reimbursement of $191,058.79. For the Fee

   Application period, $12,523.00 was disclosed as related to fee application preparation.


4. We deem it generally acceptable to have a maximum of 3% of total time charged in

   preparing fee applications. For Firms with more limited involvement, we consider an

   alternative standard of less than $50,000 in total spent on preparing fee applications. We

   apply these guidelines on a cumulative basis. We evaluate these charges with

   consideration to the length of time of the case and the practice experience of the firm. In

   each application we review every entry to for substance and to determine the correct

   allocation without regard for materiality. We noted that cumulatively through this period

   the Firm has charged $176,893.00 related to fee applications on a cumulative basis and

                                            2
         Case 18-10512-KBO         Doc 2379      Filed 03/17/21    Page 3 of 9




   we have calculated that 0.6% of the fees billed related to fee applications on a cumulative

   basis. We do not have an objection to the amount of fees charged for fee application

   preparation in this fee application based upon our review and procedures and we deem

   the amount to be reasonable.


5. Our procedures applied to the monthly fee applications identified the entries listed in

   Exhibit A, that when recalculated, did not equal the amount of the time charged. We

   requested that the Firm review these entries and adjust the time charged to their internal

   detail, if appropriate. The Firm confirmed that these entries should be adjusted to their

   internal detail. We recommend that fees be reduced by $21.50.


6. Our procedures applied to the monthly fee applications for identified the entries listed in

   Exhibit B where charges may have been duplicated. We requested that the Firm review

   these entries and correct the application if they are found to be duplicates. The Firm

   confirmed that these were duplicates and the duplicated entry should be removed. We

   recommend that fees be reduced by $680.00.


7. We noted that several of the Firm’s professionals attended hearings telephonically during

   the interim period. Paragraph II.D.5 of the Guidelines provides that "if more than one

   professional from the applicant firm attends a hearing or conference, the applicant should

   explain the need for multiple attendees." We requested that the Firm provide further

   explanation regarding this hearing and why all of these fees are compensable. The Firm

   provided detailed description of the circumstances surrounding this hearing and the need

   and involvement of each timekeeper. After our consideration of this we have no




                                            3
         Case 18-10512-KBO         Doc 2379      Filed 03/17/21    Page 4 of 9




   recommendation for reduction in fees. Since no adjustment is required, no exhibit has

   been included.


8. Local Rule 2016-2 provides in section (d) (ix) the activity descriptions shall individually

   identify all meetings and hearings (conferences and conference by telephone), each

   participant, the subject(s) of the meeting or hearing (conferences and conference by

   telephone) and the participant’s role. Our procedures applied to the monthly fee

   applications identified entries with descriptions which did not provide such detail. We

   requested and the Firm confirmed that the identities of the participants referred to as

   “debtor reps”, “parties”, “case parties”, “counsel”, “LW”, “KPMG”, “working group”,

   “all hands”, “debtors counsel”, “Team”, “Client”, “Goldin”, “YCST”, “Working group”,

   “Advisors”, “stakeholders”, “Gibson Dunn”, “GDC”, “White and Case”, “CWT”,

   “A&P”, W&C”, “Debtor Advisors” “DLS”, “HL” and “FTI” are as previously advised to

   us. Also, we reviewed entries that did not identify participants. We requested and the

   Firm provided such participant information for these entries. Since no adjustment is

   required, no exhibit has been included.


9. All motions shall include complete and detailed activity descriptions; each activity

   description shall include the type of activity; each activity description shall include the

   subject matter and shall be sufficiently detailed to allow the Court to determine whether

   all the time, or any portion thereof, is actual, reasonable, and necessary. Our procedures

   applied to the monthly fee applications identified entries with descriptions which we

   consider vague or insufficient or non-substantive. We requested and the Firm agreed to

   instruct timekeepers to avoid or stop the use of vague activity descriptions such as “work



                                             4
         Case 18-10512-KBO          Doc 2379      Filed 03/17/21     Page 5 of 9




   on”, “work”, “working “, “assist”, “follow up”, “attend to”, “address” and “attention to”.

   Also, we identified vague entries that did not explain the amount of time charged. We

   requested that the Firm provide additional description of the activities to support the time

   and need. The Firm advised us that, although it was necessary to avoid full detail for

   confidentiality purposes, they would agree to reduce their fees by $2,500.00 for instances

   where entries may have been overly vague. We recommend that fees be reduced by

   $2,500.00.


10. Pursuant to the Guidelines, administrative or general costs incident to the operation of the

   applicant’s office and not particularly attributable to an individual client or case are not

   reimbursable. We noted entries that seemed to reflect administrative activity that would

   not be charged to the estate such as initial conflicts process and procedures or invoice

   preparation and review or review for internal error correction such as that for those

   entries including privileged or confidential information. Professionals are aware of the

   timekeeping requirements and the Debtor should not need to reimburse the Firm for

   errors. We requested that the Firm review the entries and withdraw such entries for

   administrative activities, if appropriate. The Firm reminded us of the litigious nature of

   these cases and how this type of review was necessary to prevent privileged and

   confidential information being disclosed in the fee applications. We understand this and

   since no adjustment is required, no exhibit has been included.


11. Also, we noted the charges for DLS Discovery. We requested and the Firm provided us

   with copies of these invoices. After our review of these we have no recommendation for

   reduction in reimbursement of expenses.



                                             5
               Case 18-10512-KBO         Doc 2379      Filed 03/17/21   Page 6 of 9




      12. Our review and procedures applied to the monthly fee statements and the applications,

         including each of the billing entries listed in the exhibits to the monthly statements did

         not disclose any other material issues or questions.

                                          CONCLUSION

      13. Regarding the application and the fees and expenses discussed in the previous sections,

         DFR submits its final report for the Eleventh Interim Fee Application Request of Young

         Conaway Stargatt & Taylor, LLP for compensation for services rendered and

         reimbursement of expenses as Attorneys for the Debtors for the compensation period

         from December 1, 2020 through February 28, 2021 and we recommend the approval of

         the fees of $2,494,354.50 ($2,494,354.50 minus $3,201.50) and reimbursement of

         expenses in the amount of $191,058.79.




Respectfully submitted,

DIRECT FEE REVIEW LLC
FEE EXAMINER


By:      ____________________________
         W. J. Dryer

24A Trolley Square #1225
Wilmington, DE 19806-3334
Telephone: 302.287.0955
dfr.wjd@gmail.com




                                                  6
              Case 18-10512-KBO           Doc 2379            Filed 03/17/21               Page 7 of 9




Exhibit A:

                                                  Email correspondence with J. Barry, S. Reil and C.
                                                  Corazza re: declaration edits (0.4); Implement edits
                                                  re: same (0.4); email correspondecne with C. Lambe
                                                  re: Zohar PC doc review parameters (0.3); Review
                                                  memo, motion, Patriarch objection and transcript re:
                                                  preparation for client testimoney preparation (1.9);
                                                  Email from C. Corazza re: Docket updates (0.3); Doc
                                                  Review (0.4); Email correspondence with L.
                                                  Fortunato and T. Pakrouh re: doc review (0.1);
                                                  Telephone conference with C. Lambe re: doc review
                                                  next steps (0.1); Email correspondence with C.
 (585.00)   (1.3)   4.2   5.5   2475   20210125   Lambe re: doc review next steps (0.3)                       450    Roxanne M. Eastes

                                                  Call with FTI re: DIP Budget and AP payments (.3)
                                                  and review order and follow up to controlling parties
                                                  and Indenture Trustee (.4); call with B. Lohan re: DIP
                                                  and sale issues (.7); call with A. Kephart (.2); finalize
                                                  and distribute to UST (.4); revise and update HL
 (685.00)   (1.0)   2.2   3.2   2192   20201214   declaration (.2)                                            685    Ryan M. Bartley

                                                  Email correspondence with T. Pakrouh, C. Lambe
                                                  and L. Fortunato re: doc review tags (0.3); Review PC
 (270.00)   (0.6)   5.5   6.1   2745   20210109   Collection documents re: doc review (5.2)                   450    Roxanne M. Eastes
                                                  Call with FTI, HL, YC re: sale process for PC (.7)
                                                  and follow up correspondence with YC re: structuring
                                                  (.1); call with Latham and YC re: PC sale processes
 (137.00)   (0.2)   1.0   1.2   822    20201201   (.2)                                                        685    Ryan M. Bartley
                                                  Multiple emails with YCST re: issues with KPMG
                                                  collection (.2); research issues re: same (.8); multiple
                                                  emails with YCST re: running discovery and search
 (100.00)   (0.2)   1.2   1.4   700    20210116   terms re: same (.2)                                         500    Tara C. Pakrouh
                                                  Emails with M. Nestor and J. Brooks re: researching
                                                  and analyzing PC docs (.1); emails (.1) and call (.5)
  (50.00)   (0.1)   0.7   0.8   400    20210119   with J. Brooks re: same                                     500    Tara C. Pakrouh
                                                  Draft NDA with PC (.5); review and comment on PC
                                                  transaction sale agreement (.7); review updates re:
  (73.50)   (0.1)   1.4   1.5   1103   20210123   sale process for PC (.2)                                    735    Ryan M. Bartley
                                                  Gorham - Consider case exit issues and follow up to
  (68.50)   (0.1)   0.5   0.6   411    20201207   D. Baker (.5)                                               685    Ryan M. Bartley

                                                  Draft requests re: Tax matters and review prior
                                                  production in connection with same (.8);
  (73.50)   (0.1)   0.9    1    735    20210107   correspondence with I. Bagby re: tax questions (.1)         735    Ryan M. Bartley
                                                  Gorham - Call with Gorham and Zohar advisors re:
                                                  sale process, including review materials in advance
                                                  (1.6); review pleadings and follow up with S. Reil re:
  (68.50)   (0.1)   1.9    2    1370   20201209   sale issues and UCC ROR re: B Riley (.3)                    685    Ryan M. Bartley
                                                  Call with R. Brady re: PC performance issue (.3);
                                                  correspondence to R. Hotz re: review of issues at PC
                                                  (.1); Call with YCST team re: PC developments (.4);
  (73.50)   (0.1)   1.3   1.4   1029   20210105   Call with counsel to PC re: issues at PC (.5)               735    Ryan M. Bartley
                                                  Review analysis from KPMG re: tax basis (1.0);
                                                  follow up to Patriarch re: basis information request
                                                  (.1); correspondence with C. Grear and A. Kephart re:
  (73.50)   (0.1)   1.3   1.4   1029   20210119   research/analysis re: tax matters (.2)                      735    Ryan M. Bartley
                                                  Continue drafting confidential update (.8); review
                                                  detailed update re: PCs (.7); review PC B companies
                                                  work stream (.6) and correspondence with counsel for
                                                  Tilton re: waiver of right to bid on PC B companies
 (102.50)   (0.1)   2.2   2.3   2358   20210114   (.1)                                                        1025   Michael R. Nestor




                                                      7
         Case 18-10512-KBO           Doc 2379            Filed 03/17/21              Page 8 of 9



                                             Emails with S. Reil, C. Lambe and E. Burton re:
                                             revised PC review memo (.1); review and revise same
 50.00   0.1   0.3   0.2   100    20210210   (.2)                                                       500    Tara C. Pakrouh

                                             Correspondence with case parties re: transaction
 73.50   0.1   0.4   0.3   221    20210216   notice (.2); call with J. Kochenash re: same (.2)          735    Ryan M. Bartley
                                             Review and prepare service parties re: Notice of GAS
                                             Sale (.3); emails to and from J. Barry and J.
 31.00   0.1   0.4   0.3    93    20210217   Kochenash re: same (.1)                                    310    Chad A. Corazza

                                             Call with T. Pakrouh re; document collection and
                                             review re: PC/adversary (.4); correspondence with C.
 73.50   0.1   0.6   0.5   368    20210122   Lambe and T. Pakrouh re: same (.2)                         735    Ryan M. Bartley


                                             Call with J. Kuffel re: sale of property by PC (.1);
                                             Call with J. Kochenash re: preparing PC transaction
                                             declaration and notice (.4); Correspondence with FTI
                                             and YC re: various sale process updates (.4); Review
                                             status update re: timing of sale from R. Brady (.1);
                                             review revisions to sale process update for court (.1);
                                             correspondence with company counsel, YC and W&C
 73.50   0.1   1.2   1.1   809    20210127   re: retained claims at Rand (.1)                           735    Ryan M. Bartley
                                             Discuss with J. Barry outcome of call with Ind.
                                             Director and CRO re: status of production of
                                             information from PC re: sale process (.2) Call with
                                             MBIA and counsel re: status of monetization process
                                             (1.0); draft letter to PC independent director re: sale
                                             process (.5); call with PC counsel re: sale process and
 73.50   0.1   2.2   2.1   1544   20210128   company issues (.5)                                        735    Ryan M. Bartley
                                             Gorham - Calls re: sale and objections: with S. Reil
                                             (.2), FTI and S. Reil (.8), Debtors' counsel and S. Reil
                                             (1.4), Ark. Counsel and S. Reil (.5), and follow up
                                             with S. Reil (.4); review cash situation (.6); update
                                             client (.1); review Brookfield docs and objection (.5);
                                             review and comment on language re: sale order and
 68.50   0.1   4.7   4.6   3151   20201217   related correspondence (.2)                                685    Ryan M. Bartley
                                             Review and prepare CM Advisory Fourth Fee Report
                                             and related exhibits (.9); emails from and to M. Doss
 59.00   0.2   1.1   0.9   266    20201218   re: same (.2)                                              295    Chad A. Corazza
                                             Review issues/process re: PC sale (.6) and numerous
                                             teleconferences/correspondence with Debtor reps re:
                                             same (.8); review record re: info requests for sale
                                             process of different PC (.8) and
                                             teleconference/correspondence with Debtor reps re:
                                             same (.4); review winddown re: Snelling (.2) and
                                             teleconference with T. Boates and R. Brady re: same
                                             (.4); review revised winddown (.2); review myriad
205.00   0.2   4.7   4.5   4613   20210222   issues re: PCs' information and sale processes (1.3)       1025   Michael R. Nestor

                                             Review and prepare claims for Gorham Paper (.7);
 93.00   0.3   0.9   0.6   186    20210120   emails from and to S. Reil re: same (.2)                   310    Chad A. Corazza
                                             Draft materials for meeting with Debtor reps and
                                             stakeholders (.4); review security and debt issues of
                                             Debtors at numerous PCs (1.1), teleconference with
                                             YCST re: same (1.0), teleconference with R. Bartley
                                             and C. Koster re: same (.5); teleconference with
                                             counsel for Patriarch re: certain PC (.3) and review
                                             correspondence from counsel to Patriarch re: same
                                             (.3); teleconference with counsel for buyer of PC re:
                                             documents (.4), follow-up with DLS/YCST re: same
                                             (.3); review issues re: documents from various PCs
410.00   0.4   4.8   4.4   4510   20210113   and next steps re: same (.5)                               1025   Michael R. Nestor

                                             Review analysis re: term debt issues re: monetization
                                             process (.8); review correspondence/status re: sale
                                             process for PC (.3); review revisions to/drafting status
                                             update (.8); review status/issues re: monetization
                                             process for PC and Debtor access re: same (.6);
615.00   0.6   3.6    3    3075   20210118   confer with Debtor reps re: same (1.1)                     1025   Michael R. Nestor


                                                 8
                    Case 18-10512-KBO                     Doc 2379            Filed 03/17/21               Page 9 of 9




                                                                  Multiple emails with R. Bartley and C. Lambe re:
                                                                  redactions to PC bidder sheet (.2); revise and redact
  450.00           0.9        1.0    0.1      50      20210130    same (.7); emails with YCST and MBIA re: same (.1)         500    Tara C. Pakrouh
                                                                  Review and coordinate filing of (3) monthly operating
 (157.50)         (0.3)       0.5    0.8     420      20201208    reports (.5)                                               525    Shane M. Reil
                                                                  Gorham - Correspondence (.2) and call (.6) with
                                                                  Bernstein, Reed Smith, YC, follow up call with S.
                                                                  Reil (.4), call with D. Geoghan (.1), follow up
                                                                  correspondence with all (.4) re: Zohar 9019 and
 (147.00)         (0.2)       1.8     2     1470      20210211    resolving objections; review UST objection (.1)            735    Ryan M. Bartley
                                                                  Confer with Debtor reps re: Group B companies and
                                                                  re: process for same (.6); continue record re: issues at
                                                                  PC prior to 3/20/20 (.6); review working draft of
                                                                  memo and action plan re: PC process (.5); review
  102.50           0.1        2.0    1.9    1948      20210211    analysis re: priority of PPAS payments (.3)                1025   Michael R. Nestor
                                                                  Review voluminous working group correspondence
                                                                  from 1/8 and 1/9 re: monetization process issues and
                                                                  strategies and evaluate and consider same and next
  265.50           0.3        1.2    0.9     797      20210110    steps                                                      885    Joseph M. Barry
  (21.50)




Exhibit B:
 1.7        680           20210111    Review PC collection documents                  400    Joshua Brooks
 1.7        680           20210111    Review PC collection documents                  400    Joshua Brooks




                                                                       9
